Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13, it is unclear to what “twist” and/or “untwist” is meant.
	With respect to claim 17, it is unclear what is applicant sought to claim by reciting “wherein the body extends no more than 180 degrees along the rim”, as the device seated within a basketball goal (e.g. applicant’s Fig. 5) the body extends fully bellow/around the rim. 
	The examiner will address these issues in the respond to argument section hereinafter.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pippert US 5,382,017 (“Pippert”) in view of Zaccaria US 7,942,763 (“Zaccaria”) and Oltmanns US 3,709,544 OR Purvis US 3,402,910 (“Purvis”).
	As per claim 1, Pippert discloses a basketball target system (net 12  to be placed upon conventional basketball goal)(Figs. 1-6; 2:15-3:7 and 3:24-5:21) , comprising: 
	a basketball backboard (Figs. 3, and 5; 4:31-37); 
	a rim mounted to the backboard (rim 14)(Figs. 3, 4 and 6; 4:31-37); 
	a net attached to and hanging downwardly from the rim and having upper and lower ends (basketball net 36)(Fig. 3; 4:31-37); 
	a body positioned inside the net adjacent the rim in an initial position (construed as a top support strap 24-side straps 32- bottom strap 24; thus the body construed as top and bottom straps 24 and side straps 32 )(Figs. 1 and 2; 3:36-41;); 
	a plurality of spaced apart straps extending from the body and around the rim (construed as elongate flexible channel straps 16 connected to the body, (Figs. 1 and 2; 3:24-45); 
	a plurality of slots in the body to mount the body to the rim with the body curving to follow the curvature of the rim to provide a visual target for a basketball shooter (construed as at least position slots 23 of the upper strap 24)(note Figs. 3-6 in conjunction o 4:38-5:12 as the net/body connected to the rim, to position in such curvature manner under the rim and within the basketball net); 
	to absorb impact forces when a ball hits the visual aid (again not 4:38+ as the use of the net assembly 12 as basketball passes through the rim and flexible straps-body been impact thereof; see also 2:15+ as Pippert discussed the function of the net assembly for such absorption due to the flexibility of the net assembly, i.e. the body and straps); the body having a longitudinal axis Figs. 1 and 2); the straps having longitudinal axes extending in the same direction to one another and perpendicular to the body longitudinal axis (Figs. 1 and 2); 
	and the body and straps being formed as one piece (Figs. 1-4; 3:24-45).
	Pippert is not specific regarding the body positioned inside the net adjacent the rim and above the lower end of the net, in the initial position.
	Pippert is not specific regarding with each strap having an enlarged head and an elongated narrowed neck and the plurality of slots in the body through which ends of the straps extend to mount the body to the rim.
	With respect to the location of the body, Zaccaria discloses a body positioned inside the net adjacent the rim and above the lower end of the net, in the initial position (target/body 12 position above a lower end of netting)(Figs. 2 and 3; 3:4-19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Pippert’s body location wherein the body positioned inside the net adjacent the rim and above the lower end of the net, in the initial position as taught by Zaccaria for the reason that a skilled artisan would have been motivated by Pippert’s suggestion to adjust the position of the device in any desire position in 2:41-49 as Pippert states “Slits can be positioned at different locations at the ends of the support straps to vary how far the center section of each support strap hangs below the rim. Thus, the shape of the arch formed with the channel strap can be varied to control the vertical angle that the basketball exists the net. The channel straps and support straps are made of a flexible fabric type material to maintain the pleasing audio and visual sensation experienced from shooting a basketball through a net.”
	With respect to the slots-neck attachment means , in the field of utilizing body and strap/s for attachment purposes, Oltmanns discloses strap having an end with an enlarged head and an elongated narrowed neck; a plurality of slots in the body through which  the heads of the straps extend to slidably capture the necks in the slots so as to mount (body 13 with apertures 22 to receive strap (14/16) including enlarge head and narrow neck (tabs 19 and necks 21)(Fig. 2; 2:22-3:30).   
	Also, Purvis discloses strap having an enlarged head and an elongated narrowed neck and the plurality of slots in the body through which ends of the straps extend to (body, collar 16 with cutout 41 and slot 20), and strap (bail 17) with enlarge head (32) and narrowed neck (33)(Fig. 5 and 3:1-38).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Pippert’s wherein strap having an end with an enlarged head and an elongated narrowed neck; a plurality of slots in the body through which  the heads of the straps extend to slidably capture the necks in the slots so as to mount as taught and suggested by Oltmanns and/or Purvis for the reason that a skilled artisan would have been motivated by Pippert’s suggestions to include any alternative attachment means as stated in 4:1-6 ”In another embodiment, the attachment means comprise snaps located on the farthest most end of each strap. The snaps have a male member positioned at the end of an associated strap. The male member is wrapped around the rim 14 and insertable into a corresponding female receptor positioned below the male member.” 
	Such strap inserted within the slit, is such “male-to-female” attachment means, and as explicitly suggested by Pippert would have been an equally well attachment means to connect the body and straps to the basketball goal. 
	As per claim 2, with respect to wherein the head is removably inserted through one of the slots, so as to reside on one side of the body while the neck substantially resides on an opposite side of the body, note Oltmanns’s Fig. 2 and 3:1-25 as well as Purvis’ Fig. 5 (3:21-36), as the operation of the device, whereas the head of the strap (tab 19 of Oltmanns and/or tab 32 of Purvis) to be removably inserted through the slot (apertures 22 of Oltmanns and/or cutout 41 of Purvis); and within the modified Pippert by the teachings of Oltmanns/ Purvis while the neck substantially resides on an opposite side of the body (Figs. 1 and 2 as the straps 24 (top and bottom) and 32 forming the body).
	As per claim 3, with respect to wherein the straps slide in the slots, again note Oltmanns’ Fig. 2 and 3:1-25 to the operation as the straps 14-16 slide in the slots (22); also note Purvis’s Fig. 5 and 3:21-36 regarding strap (bail 17) and slot (41)(within the modified Pippert, there would have been a plurality of straps, as taught by Pippert, wherein each strap would have included such head-neck, as taught by Purvis with a plurality of complementary slots for attaching/connecting the straps therethrough).
	As per claim 4, with respect to wherein the straps slide in the slots and the body moves from an initial at rest position when a basketball hits the body, and then the body resets to the initial position inside the net, within the modified Pippert, whereas a basketball hits the body (note Pippert’s Figs. 3-5 as well as 2:13-3:2 and 4:52-5:12 as the body-strap are attached to a conventional basketball goal), and the modified strap-body would have included such head-neck to be slide within the slots (again note Oltmanns’ Fig. 2 and 3:1-25 to the operation as the straps 14-16 slide in the slots (22); and/or  Purvis’s Fig. 5 and 3:21-36 regarding strap (bail 17) and slot (41)).
	As per claim 5, with respect to wherein the straps have sufficient length to extend loosely over the rim and thereby provide a spring action to the body when a basketball engages the body, again note Pippert’s Figs. 3-5 as well as 2:13-3:2 and 4:52-5:12 as the body-strap are attached to a conventional basketball goal. 
	As per claim 6, Pippert discloses wherein the body extends approximately 180 degrees around the rim (Figs. 3-5 and 4:52-5:12).
	As per claim 7, Purvis discloses wherein the slots are T-shaped (cutout 41)(Fig. 5) .
	As per claim 8, with respect to wherein each T-shaped slot has a vertical leg for insertion of the head of the strap and a horizontal top to retain the head of the strap, note Purvis’ Fig. 5 in conjunction to 3:21-36.
	As per claim 9, with respect to further comprising a secondary strap, separate from the plurality of straps, removably connected to the body, construed as bands 34 within the center section 30 (within the middle straps 24, which are not construed as the body, i.e. the top and bottom straps 24) which are removable therefrom (Figs. 1 and 2; 4:10-23). 
	With respect to the function of the secondary strap, with the secondary strap weavable through the net to connect the body to the net, it is noted that it has been held while features of an apparatus may be recited either structurally or functionally, 
claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, the removable strap, i.e. secondary strap, is/are fully capable to be weavable through the net, while the device is position upon a basketball goal for purposes of stability and additional securement. 
	As per claim 10, with respect to further comprising a pair of T-shaped slots to receive and retain opposite ends of the secondary strap, note Purvis’ Fig. 5 in conjunction to 3:21-36.
	As per claim 11, although Pippert  is not specific regarding wherein each end of the secondary strap has a narrower neck and a wider head and each T-shaped slot has a horizontal leg and a vertical top, the examiner asserts that using such known attachment means (as taught by Purvis) would have been obvious as combining prior art elements according to known methods to yield predictable results forming a secondary strap that is suitable to be attached- detached via the attachment head-to-neck-to-T shape slot.   
	With respect to the function of the secondary strap, as such that the secondary strap extends substantially horizontally when the body is mounted to the rim, again note the examiner discussion with respect to at least claim 9, wherein it was held that claims cover what a device is, not what a device does.
	As per claim 12, since the claim’s limitations are very similar to claim 1, the examiner states that claim 12 is rejected Pippert, Zaccaria, Oltmanns, and/or Purvis for the same 
reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.    
	As per claim 13, with respect to wherein each slot is T-shaped and the end of each strap has an enlarged head which twists to fit through the T-shaped slot and untwists for retention in the T-shaped slot, note Purvis’s Fig. 5 and 3:21-36 regarding strap (bail 17 including head/neck 32/33) and complementary T shape cutout 41.
	As per claim 14, with respect to wherein the straps each include an elongated narrowed neck and enlarged head for retention in the slot, note Oltmanns’ Fig. 2 and 3:1-25 to the operation as the straps 14-16 with head/neck (19/21) slide in the slots (22); also note Purvis’s Fig. 5 and 3:21-36 regarding strap (bail 17 with head/neck 32/33) and cutout (T shape slot 41).
	As per claim 15, Pippert  discloses wherein the straps form deformable loops extending around the rim (the straps are flexible, 2:28-35 and 3:26-40; note Figs. 3-5 and 4:52+ as the flexible/resilient straps around rim 14 while the assembly placed upon a conventional basketball goal; and as configure to be deform as a basketball pass and hit the body).
	As per claim 16, with respect to further comprising a secondary strap removably connected to the body, construed as bands 34 within the center section 30 (within the middle straps 24, which are not construed as the body, i.e. the top and bottom straps 24) which are removable therefrom (Figs. 1 and 2; 4:10-23). 
	With respect to the functionality whereas with the secondary strap weavable through the net to connect the body to the net, again note the examiner discussion with respect to at least claim 9, wherein it was held that claims cover what a device is, not what a device does.
	As per claim 17, with respect to wherein the body extends no more than 180 degrees along the rim, as discussed above the examiner is not so clear what is that applicant sought to claim.  To the best of his understanding the examiner construed such limitations while the device is connected to a conventional basketball goal and the body position below/underneath the rim as shown in Pippert’s Figs. 3-5.     
	As per claim 18, with respect to wherein the straps slide in the slots when the body is hit by a ball to absorb impact forces of the ball and to return the body to the initial position, note Pippert’s Figs. 3-5 as well as 2:13-3:2 and 4:52-5:12 as the body-strap are attached to a conventional basketball goal, and whereas a basketball pass therethrough the flexible body-straps absorb the impact thereof.
	As per claim 19, Pippert discloses A method of attaching a target to a basketball rim and net assembly (positioning a net assembly 12 upon a conventional basketball goal)(Fig. 3 and 4:31-37 in conjunction to Figs. 1, 2, 4-6 and 2:15-3:7 and 3:24-5:21)  , comprising; 
	positioning a target body inside the net and adjacent the rim (Figs. 3 and 5; 4:31-37); 
	extending a plurality of straps on the target body around the rim (such as straps 18)(Figs. 3-5 and 4:31-37; also 4:38-5:12); 
	and thereby mount the target body to the rim in an initial position (Figs. 3-5; 4:31-37 and 4:38-5:12); 
	and when the body is impacted by a basketball to absorb the forces of the impact (Figs. 3-5 as well as 2:13-3:2 and 4:52-5:12 as the body-strap are attached to a conventional basketball goal, and whereas a basketball pass therethrough the flexible body-straps absorb the impact thereof).
	Pippert is not specific regarding target body inside the rim and net assembly adjacent the rim, and above a lower end of the net.
	Pippert is not specific regarding inserting a head on an end of each strap into a slot on the body, and turning the head to retain the strap to the target body and allowing the straps to slide through the slots.
	With respect to the location of the body, Zaccaria discloses a body positioned inside the net adjacent the rim and above the lower end of the net, in the initial position (target/body 12 position above a lower end of netting)(Figs. 2 and 3; 3:4-19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Pippert’s target body inside the rim and net assembly adjacent the rim, and above a lower end of the net as taught by Zaccaria for the reason that a skilled artisan would have been motivated by Pippert’s suggestion to adjust the position of the device in any desire position in 2:41-49 as Pippert states “Slits can be positioned at different locations at the ends of the support straps to vary how far the center section of each support strap hangs below the rim. Thus, the shape of the arch formed with the channel strap can be varied to control the vertical angle that the basketball exists the net. The channel straps and support straps are made of a flexible fabric type material to maintain the pleasing audio and visual sensation experienced from shooting a basketball through a net.”
	With respect to the attachment slot-neck means, in the field of utilizing body and strap/s for attachment purposes, Oltmanns discloses inserting a head on an end of each strap into a slot on the body, and turning the head to retain the strap to the target body and allowing the straps to slide through the slots (body 13 with apertures 22 to receive strap (14/16) including enlarge head and narrow neck (tabs 19 and necks 21)(Fig. 2; 2:22-3:30).   
	Also, Purvis discloses inserting a head on an end of each strap into a slot on the body, and turning the head to retain the strap to the target body and allowing the straps to slide through the slots (body, collar 16 with cutout 41 and slot 20), and strap (bail 17) with enlarge head (32) and narrowed neck (33)(Fig. 5 and 3:1-38).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Pippert’s inserting a head on an end of each strap into a slot on the body, and turning the head to retain the strap to the target body and allowing the straps to slide through the slots as taught and suggested by Oltmanns and/or Purvis for the reason that a skilled artisan would have been motivated by Pippert’s suggestions to include any alternative attachment means as stated in 4:1-6 ”In another embodiment, the attachment means comprise snaps located on the farthest most end of each strap. The snaps have a male member positioned at the end of an associated strap. The male member is wrapped around the rim 14 and insertable into a corresponding female receptor positioned below the male member.” 	Such strap inserted within the slit, is such “male-to-female” attachment means, and as explicitly suggested by Pippert would have been an equally well attachment means to connect the body and straps to the basketball goal.  
	As per claim 20, with respect to wherein the straps each have a narrowed neck, note Oltmanns’ Fig. 2 and 3:1-25 regarding neck 21 and Purvis’ Fig. 5 regarding neck 33;
	With respect to and the neck slides in a first direction through the slot when a basketball hits the body and slides in an opposite direction through the body when the impact force dissipates to restore the body to the initial position, within the modified Pippert as a basketball been shot (Pippert’s Figs. 3-5 as well as 2:13-3:2 and 4:52-5:12 as the body-strap are attached to a conventional basketball goal, and whereas a basketball pass therethrough the flexible body-straps absorb the impact thereof) the body would have included slots and the straps head-to-neck to be inserted within the slots while in the attachment position (as taught by Oltmanns and/or Purvis).

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are partially not persuasive and are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under35 USC 112
	The above amendments remedy some of the previous deficiencies, but claims 13 and 17 are yet rejected as been indefinite.
	With respect to claim 13, the examiner is yet unclear what is that applicant sought to claim and applicant has not provide more clarity.  With regard to “twists-“untwist” the only mentioned is in page 3:14-+ “To mount the device 10 to the rim 12, the strap 18 is twisted 90º so that the head 22 can be pushed through the vertical leg 28 of the T-slot 26, and then moved up and twisted into the horizontal top 30 of the slot 26 for retention. “
	Thus, as claimed 13 is an apparatus, it must be recognize that it has been that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
	With respect to claim 17, it is unclear what is applicant sought to claim by reciting “wherein the body extends no more than 180 degrees along the rim”, as the device seated within a basketball goal (e.g. applicant’s Fig. 5) the body extends fully bellow/around the rim.   In his argument applicant has not provided any arguments to such limitations and merely changing the term “around” to “along” don’t seem to add more clarification to the matter.
In regard to the rejection under 35 USC 103
	 In regard to applicant’s arguments with respect to “the body positioned inside the net adjacent the rim and above the lower end of the net, in the initial position” (e.g. claim 1) and/or “the target body inside the rim and net assembly adjacent the rim, and above a lower end of the net” (claim 18), such are moot as the new limitations are taught by the newly cited reference to Pippert.
	With respect to applicant’s argument that the examiner a skilled artisan would have not been motivated to combine Pippert with Oltmanns and/or Purvis, it must be recognize that as it has been held the expectation of some advantage is the strongest rationale for combining references.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 
See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, as stated by the examiner, according to the explicit teachings of Pippert and Oltmanns and/or Purvis, it is clear that modifying the device of Pippert according to the teachings of Oltmanns and/or Purvis, would have resulted in an device  that is easily attached to a basketball rim via any known attachment means , as explicitly suggested by Pippert (suggestions to include any alternative attachment means as stated in 4:1-6).
	A skilled artisan would have appreciated that modifying Pippert’s attachment means is nothing more than utilizing any well-known attachment that are equally provide firm and secure connection yet allow an easy removal therefrom.
	In response to applicant's argument that Pippert and Oltmanns and/or Purvis  are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	In this case, the references deal with attachment means to attach a device thereto.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/18/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711